2DETAILED ACTION
The present application 17/370,277, filed on 07/08/2021, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Drawings
2	The drawings received on 07/08/2021 are accepted by the Examiner.
			 	
      
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Review under 35 USC § 101
4.	Claims 1-24 are directed to a method, a system and an article of manufacture have been reviewed.  Claims 1-8 are appeared to be in one of the statutory categories [e.g. method], the method in claim 1 recites changing a data de-identification ruleset applied to a dataset for de-identifying data to transform values of the dataset to protect sensitive information. Claims 1-8 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG. Claims 9-16 are appeared to be in one of the statutory categories [e.g. Machine], the system in claim 9 would require at least one processor changing a data de-identification ruleset applied to a dataset for de-identifying data to transform values of the dataset to protect sensitive information. Claims 9-16 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 17-24 are appeared to be in one of the statutory categories [e.g. an article of Manufacture]. Claim 17 recites a computer readable storage medium dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data. The storage medium (See Applicant’s specification, PGPUB [0082], the computer readable storage medium is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media or electrical signals transmitted through a wire. Claims 17-24 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG. Therefore claims 1-24 are qualified as eligible subject Matter under 35 USC 101.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 11,151,113. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example:


US Patent 11,151,113 B2
Instant Application: 17/370,277
 
1. A method of dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data to transform values of the dataset to protect sensitive information comprising:
 periodically monitoring a dataset including a plurality of attributes via a processor, wherein the dataset changes over time and is derived from data that is de-identified according to a data de-identification ruleset under a set of conditions, wherein the data de-identification ruleset indicates one or more manners of de-identifying data to suppress a first amount of information within each
 of one or more corresponding attributes of the dataset to protect personally identifiable information, and wherein the set of conditions includes a quantity of successful linkages satisfying a threshold and the successful linkages are between de-identified records of the monitored dataset and records from one or more external datasets with information re-identifying identities of individuals of the de-identified records;
 evaluating, via the processor, the set of conditions for the data de-identification ruleset with respect to the monitored dataset and determining that one or more conditions of the set of conditions for the data de-identification ruleset are no longer satisfied by the monitored dataset; and
 dynamically changing, via the processor, one or more rules of the data de-identification ruleset to apply at least one different manner of de-identifying data to at least one corresponding attribute of the dataset to suppress a second amount of information within each of the at least one corresponding attribute greater than the first amount of information and provide de-identified data satisfying each condition of the set of conditions, wherein dynamically changing one or more rules of the data de-identification ruleset further comprises: replacing the data de-identification ruleset with a new data de-identification ruleset from among a plurality of data de-identification rulesets in response to a change in a threshold of a data de-identification rule in the data de-identification ruleset, wherein the new data de-identification ruleset includes a modified version of the data de-identification ruleset; and preventing release of the monitored dataset when one or more conditions for each of the plurality of data de-identification rulesets are not satisfied.
2. The method of claim 1, wherein evaluating the set of conditions comprises: 
performing triangulation attacks of the
 monitored dataset against the one or more external datasets to indicate a probability of successful re-identification; and one or more from a group of: 
retrieving statistics from publicly available and other external datasets to derive population density and population uniqueness criteria; 

evaluating correlations between attributes of the monitored dataset based on the monitored dataset or knowledge from external datasets that indicate indirect re-identification; and determining changes to data distribution that affect the data de-identification ruleset.

3. The method of claim 1, further comprising: 

generating a first notification of the change to the one or more rules of the data de-identification ruleset to notify a data owner, and a second notification of transit to another data de-identification ruleset whose conditions are currently satisfied.

6. A system for 
dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data to transform values of the dataset to protect sensitive information comprising:
 at least one processor configured to: periodically monitor a dataset including a plurality of attributes, wherein the dataset changes over time and is derived from data that is de-identified according to a data de-identification ruleset under a set of conditions, wherein the data de-identification ruleset indicates one or more manners of de-identifying data to suppress a first amount of information within each of one or more corresponding attributes of the dataset to protect personally identifiable information, and wherein the set of conditions includes a quantity of successful linkages satisfying a threshold and the successful linkages are between de-identified records of the monitored dataset and records from one or more external datasets with information re-identifying identities of individuals of the de-identified records; 
evaluate the set of conditions for the data de-identification ruleset with respect to the monitored dataset and determine that one or more conditions of the set of conditions for the data de-identification ruleset are no longer satisfied by the monitored dataset; and 


dynamically change one or more rules of the data de-identification ruleset to apply at least one different manner of de-identifying data to at least one corresponding attribute of the dataset to suppress a second amount of information within the at least one corresponding attribute greater than the first amount of information and provide de-identified data satisfying each condition of the set of conditions, wherein dynamically changing one or more rules of the data de-identification ruleset further comprises: replacing the data de-identification ruleset with a new data de-identification ruleset from among a plurality of data de-identification rulesets in response to a change in a threshold of a data de-identification rule in the data de-identification ruleset, wherein the new data de-identification ruleset includes a modified version of the data de-identification ruleset; and preventing release of the monitored dataset when one or more conditions for each of the plurality of data de-identification rulesets are not satisfied.

11. A computer program product
 for dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data to transform values of the dataset to protect sensitive information, the computer program product comprising one or more computer readable storage media collectively having computer readable program code embodied therewith, the computer readable program code executable by at least one processor to cause the at least one processor to: 

periodically monitor a dataset including a plurality of attributes, wherein the dataset changes over time and is derived from data that is de-identified according to a data de-identification ruleset under a set of conditions, wherein the data de-identification ruleset indicates one or more manners of de-identifying data to suppress a first amount of information within each of one or more corresponding attributes of the dataset to protect personally identifiable information, and wherein the set of conditions includes a quantity of successful linkages satisfying a threshold and the successful linkages are between de-identified records of the monitored dataset and records from one or more external datasets with information re-identifying identities of individuals of the de-identified records; 
evaluate the set of conditions for the data de-identification ruleset with respect to the monitored dataset and determine that one or more conditions of the set of conditions for the data de-identification ruleset are no longer satisfied by the monitored dataset; and 


dynamically change one or more rules of the data de-identification ruleset to apply at least one different manner of de-identifying data to at least one corresponding attribute of the dataset to suppress a second amount of information within each of the at least one corresponding attribute greater than the first amount of information and provide de-identified data satisfying each condition of the set of conditions, wherein dynamically changing one or more rules of the data de-identification ruleset further comprises: replacing the data de-identification ruleset with a new data de-identification ruleset from among a plurality of data de-identification rulesets in response to a change in a threshold of a data de-identification rule in the data de-identification ruleset, wherein the new data de-identification ruleset includes a modified version of the data de-identification ruleset; and preventing release of the monitored dataset when one or more conditions for each of the plurality of data de-identification rulesets are not satisfied.
to data distribution that affect the data de-identification ruleset.



1. A method of dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data to transform values of the dataset to protect sensitive information comprising:
periodically monitoring a dataset 
including a plurality of attributes via a processor, wherein the dataset changes over time and is derived from data that is de-identified according to a data de-identification ruleset under a set of conditions, and wherein the data de-identification ruleset indicates one or more manners of de-identifying data to suppress a first amount of information within each 
of one or more corresponding attributes of the dataset;







evaluating, via the processor, the set of conditions for the data de-identification ruleset with respect to the monitored dataset and determining that one or more conditions of the set of conditions for the data de-identification ruleset are no longer satisfied by the monitored dataset; and
dynamically changing, via the processor, one or more rules of the data de-identification ruleset to apply at least one different manner of de-identifying data to at least one corresponding attribute of the dataset to suppress a second amount of information within each of the at least one corresponding attribute greater than the first amount of information and provide de-identified data satisfying each condition of the set of conditions.












2. The method of claim 1, wherein evaluating the set of conditions comprises one or more from a group of: performing triangulation attacks of the monitored dataset against one or more external datasets to indicate a probability of successful re-identification;

retrieving statistics from publicly available and other external datasets to derive population density and population uniqueness criteria;

evaluating correlations between attributes of the monitored dataset based on the monitored dataset or knowledge from external datasets that indicate indirect re-identification; and

determining changes to data distribution that affect the data de-identification ruleset.

3. (Original) The method of claim 1, further comprising:
generating a first notification of the change to the one or more rules of the data de- identification ruleset to notify a data owner, and a second notification of transit to another data de-identification ruleset whose conditions are currently satisfied.

9. (Currently amended) A system for dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data to transform values of the dataset to protect sensitive information comprising:
at least one processor configured to:
periodically monitor a dataset including a plurality of attributes, wherein the dataset changes over time and is derived from data that is de-identified according to a data de- identification ruleset under a set of conditions, wherein the data de-identification ruleset indicates one or more manners of de-identifying data to suppress a first amount of information within each of one or more corresponding attributes of the dataset;








evaluate the set of conditions for the data de-identification ruleset with respect to the monitored dataset and determine that one or more conditions of the set of conditions for the data de-identification ruleset are no longer satisfied by the monitored dataset to determine applicability of the data de-identification; and

dynamically change one or more rules of the data de-identification ruleset to apply at least one different manner of de-identifying data to at least one corresponding attribute of the dataset to suppress a second amount of information within each of the at least one corresponding attribute greater than the first amount of information and provide de-identified data satisfying each condition of the set of conditions in response to the evaluation indicating one or more conditions of the set of conditions for 









the data de-identification ruleset are no longer satisfied.

17. (Currently amended) A computer program product for dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data to transform values of the dataset to protect sensitive information, the computer program product comprising one or more computer readable storage medium media collectively having computer readable program code embodied therewith, the computer readable program code executable by at least one processor to cause the at least one processor to:

periodically monitor a dataset including a plurality of attributes, wherein the dataset changes over time and is derived from data that is de-identified according to a data de- identification ruleset under a set of conditions, and wherein the data de-identification ruleset indicates one or more manners of de-identifying data to suppress a first amount of information within each of one or more corresponding attributes of the dataset;








evaluate the set of conditions for the data de-identification ruleset with respect to the monitored dataset and determine that one or more conditions of the set of conditions for the data de-identification ruleset are no longer satisfied by the monitored dataset to determine applicability of the data de-identification; and

dynamically change one or more rules of the data de-identification ruleset to apply at least one different manner of de-identifying data to at least one corresponding attribute of the dataset to suppress a second amount of information within each of the at least one corresponding attribute greater than the first amount of information and provide de-identified data satisfying each condition of the set of conditions in response to the evaluation indicating 









                                                                one or more conditions of the set of conditions for the data de-identification ruleset are no longer satisfied.








Claim Rejections - 35 USC § 103
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-13,15-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2012/0131481 A1), hereinafter Gupta and in view of Rice et al. (US 2019/0080063 A1), hereinafter Rice. 
	Referring to claims 1, 9 and 17, Gupta discloses a method of dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data (See para. [0032] and para. [0041], user dynamically changing business rules or parameters to data elements for de-identifying sensitive data) to transform values of the dataset to protect sensitive information (See para. [0049] and para. [0050], transforming identified PII with a less sensitive version of the information, e.g. scramble information) comprising:
 	periodically monitoring a dataset including a plurality of attributes via a processor wherein the data set changes over time (See para. [0036] -para. [0038] and para. [0045], monitoring live events associated with a user including edges between the user and other users or objects, posting of content by the user, various actions performed by the user with various objects on social networking system, the PII detector may be configured to perform the PII detection based on a set of rules) and is derived from data that is de-identified according to a data de-identification ruleset under a set of conditions, wherein the data de-identification rules indicates one or more manners of de-identifying data […] (See para. [0045]-para. [0048], the de-identification processing are based on a set of rules including data patterns, attributes and/or data types detected from the live log data, for example, the PII detector may detects PII based on data patterns such as content which posted by international users, the PII detector can also detect PII based on attributes from the log data, including identifying PII content comprises a specific combination of characters and numbers, and as another example some structured data in the log data may be known to include PII, the PII detector determines data schema associated with that structured data is likely to include PII);
evaluating, via the processor, the set of conditions for the data de-identification ruleset with respect to the monitored dataset (See para. [0044]-para. [0048], evaluating the set of rules to identify PII, the set of rules including analyzing data pattern from the live data log, for example, one of the rules is a numerical scheme including phone numbers, credit card numbers are considered to be PII.  Another rule can be based on data patterns, e.g. content posted by a user. Another rule can be based on detection of a specific data type or structure associated with PII) and determining that one or more conditions of the set of conditions for the data de-identifying ruleset are no longer satisfied by the monitored dataset (See para. [0053] and para. [0054], when some of the PII in the log data are not identified or in other words, the de-identification rules no longer satisfied to identify PII in the current live log data),
dynamically changing, via the processor, one or more rules of data de-identification ruleset to apply at least one different manner of de-identifying data […] and provide de-identified data satisfying the set of conditions (See para. [0009] and para. [0010], para. [0044]-para. [0048], updating a set of rules to identify personally identifiable information [PII] associated with generation of a first characterization of live log data, the set of rules to identify including at least one of a predetermined numeric schema, ASCII codes, data types and/or attributes, data patterns, also note in para. [0053] and para. [0054], when some of the PII in the log data are not identified or in other words, the de-identification rules no longer satisfied to identify PII in the current live log data, the system uses machine-learning (ML) or artificial intelligence (AI) techniques to assist in the aforementioned de-identification processing to update the set of rules [e.g. numeric schema, ASCII codes, data types and/or attributes, data patterns] based on the first characterizations and re-run the PII detection and de-identification processing of the live log data).
Rice does not explicitly disclose the de-identification ruleset indicates one or more manners of de-identifying data to suppress a second amount of information within each of the at least one corresponding attributer greater than the first amount of information and provide de-identified data satisfying each condition of set of conditions.
Gibert discloses dynamically changing one or more rules of the data-identification ruleset to apply a at least one different manner of de-identifying data to at least one corresponding attribute of the dataset (See para. [0007]-para. [0009], de-identifying data records from different industries including hospitals, banks, insurances, government programs and etc. using de-identification ruleset including removing entity’s identify information from data records, examples of personally identifiable information includes SSN, name, address, date of birth, phone number and etc.) to suppress a second amount of information within each of the at least one corresponding attributer greater than the first amount of information and provide de-identified data satisfying each condition of set of conditions (See Figures 4, 5, para. [0043]-para. [0052], para. [0054] and para. [0065], changing number of fields are selected for encoding, including social security number, last name, first name, insurance identification, date of birth associated with record linkage mapping rules, e.g. de-identifying a first amount of information 62 to a second amount of information 78).
Hence, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention was made to modify the Rice’s de-identification ruleset to indicate one or more manners of de-identifying data to suppress a first amount of information wherein the set of conditions includes a quantity of successful linkages between records of the monitored data, as taught by Gilbert in order to facilitate of privacy interests while allowing use of non-personally identifying information (See Gilbert, para. [0015]). 
	As to claims 2, 10 and 18, Rice discloses wherein evaluating the set of conditions comprises one or more from a group of: performing triangulation attacks of the monitored data against one or more external datasets to indicate a probability of successful re-identification; retrieving statistics from publicly available and other external datasets to derive population density and population uniqueness criteria; evaluating correlations between attributes of the monitored dataset based on the monitored dataset or knowledge from external datasets that indicate indirect re-identification (See Rice, para. [0058] evaluating or predicting associations between samples [e.g. average length of the attributes] based on external training data set that are indicated to be PII sensitive data); and determining changes to data distribution that affect the data de-identification ruleset. 
	As to claims 3, 11 and 19, Rice discloses generating a first notification of the change to the one or more rules of the data de-identification ruleset to notify a data owner (See Rice, para. [0054], transmitting a notification to a human detector indicating a new characterization of the data column has been performed, note in Rice, para. [0009], a characterization is a set have rules includes a set of predetermined data patterns), and a second notification of transit to another data de-identification ruleset whose conditions are currently satisfied (See Rice, para. [0054], the system detects a new or latest characterization indicates potential sensitive while the prior characterization does not,  have rules or patterns that are currently satisfied to detect sensitive data, the system informs to rerun PII detection and de-identification using the updated rules). 
	As to claims 4, 12 and 20, Rice discloses dynamically changing one or more rules of the data de-identification ruleset (See para. [0009], para. [0054], the system updates the rules of de-identification process in response to determination indicating that the prior characterization [e.g., a set have rules includes a  set of predetermined data patterns associated with PII sensitive data] has potential error in identifying sensitive PII data ). further comprises: replacing the data de-identification ruleset with a new data de-identification ruleset selected from among a group of data de-identification rulesets based on the evaluation (See Rice, para. [0058] - para. [0060], generating a latest characterization based on a predication and a machine-learning based classifier with various rules such as average length, boundary check, uniqueness of things or etc. and updating or replace the prior characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier), wherein conditions of the new data de-identification ruleset are satisfied (See Rice, para. [0058]-para. [0060], the prediction model and the machine-learning based classifier includes definitions of a new pattern, a new data type or etc., to update a set of rules with these definitions to rerun the de-identification process, the prior characterization has discrepancies, no longer can de-identification all the sensitive data).
As to claims 5, 13 and 21, Rice discloses wherein replacing the data de-identification ruleset further comprises: replacing the data de-identification ruleset with the new data de-identification ruleset in response to a change in a threshold of a data de-identification rule in the data de-identification ruleset (See Rice, para. [0060], the system replaces the prior characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier in response to the discrepancy is out of a tolerable range). 
As to claims 7, 15 and 23, Rice discloses dynamically changing one or more rules of the data de-identification ruleset further comprises: changing one or more conditions of the data de-identification ruleset to enable each of the conditions to be satisfied (See Rice, para. [0058] - para. [0060 and para [0080], generating a latest characterization based on a predication and a machine-learning based classifier with various rules such as average length, boundary check, uniqueness of things or etc. and updating or replace the prior characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier and rerunning the de-identification process to verify whether the latest characterization is satisfied and within a tolerable range). 
As to claims 8, 16 and 24, Rice discloses dynamically changing one or more rules of the data de-identification ruleset further comprises: dynamically changing one or more rules of the data de-identification ruleset based on machine learning (See Rice, para. [0058] - para. [0060 and para [0080], generating a latest characterization based on a predication and a machine-learning based classifier with various rules such as average length, boundary check, uniqueness of things or etc. and updating or replace the prior characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier). 
6.	Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2019/0080063 A1) in view of Gibert (US 2002/0073138 A1) and further in view of Singla al. (US 2016/0019388 A1), hereinafter Singla.
As to claims 6, 14 and 22, Rice discloses preventing release of the monitored dataset in response to the evaluation indicating […] de-identification ruleset of the group are not satisfied (See Rice, para. [0054], prevent access to the de-identified data when the system determines that the prior characterization does not satisfy de-identified sensitive data since the prior characterization indicates that the data is free of sensitive data while the latest characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier indicates the data has potential sensitive data).
Rice does not explicitly disclose prevent an action in response to the evaluation indicating one or more conditions for each data ruleset of the group are not satisfied.
However, Singla discloses prevent an action in response to the evaluation indicating one or more conditions for each data ruleset of the group are not satisfied (See para. [0034] and para. [0036], the rule action triggering module only trigger action when the conditions for the rules are satisfied).
Hence, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention was made to modify the Rice’s system to prevent an action in response to the evaluation indicating one or more conditions for each data ruleset of the group are not satisfied, as taught by Singla in order to prevent unauthorized access to confidential information by analyzing activities that can be detected through application of rules to events (See Singla, para. [0009] and para. [0010]). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 2012/0151597 A1) discloses a method, computer program product and system for de-identifying data, wherein a de-identification protocol is selectively mapped to a business rule at runtime via an ETL tool.
Gervais et al. (US 2010/0042583 A1) discloses a method to search for potential personal information, such as a person's name, address, or Social Security number. An obfuscation method may be selected from a plurality of potential obfuscation methods. The potential personal information in the original data may then be automatically replaced with fictional data in accordance with the selected obfuscation method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153